DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance

Applicants Response to Non-Final Office Action
Applicants response dated 15 March 2022 to the Non-Final Office Action dated 15 October 2021 is acknowledged.  
Amended claims, dated 15 March 2022 have been entered into the record.

Information Disclosure Statement
The IDS dated 15 March 2022 has been received, entered and considered, a copy is included herein.

Terminal Disclaimer
The terminal disclaimer filed on 12 April 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 9,951,017 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Status of the Claims
Claims 1-6, 8-9, 11 and 14-24 are allowed. 
Claims 7, 10 and 12-13 were cancelled by the Applicant.
Examiner’s Response
The objections and rejections set forth in the previous office action are overcome in view of the terminal disclaimer and the amended claims for the reasons stated in Applicant’s response.

Election/Restrictions
Claim 1 is allowable. Claims 5-6, 11 and 14-15, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions I-III and the species of the generic claims, as set forth in the Office action mailed on 14 April 2021, is hereby withdrawn and claims 5-6, 11 and 14-15 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claims are drawn to novel compounds of formula (A) according to independent claims 1 and 16, compositions thereof, methods of making the compounds and methods of use which correlate to their functional activity as S1P3 antagonists.  

    PNG
    media_image1.png
    248
    245
    media_image1.png
    Greyscale

Formula (A) is a relatively simple amide template but which requires particular limitations that distinguish the claimed compounds from the prior art: 
(i) the R2 group must be “a C3-C6 linear branched or cyclic alkyl optionally substituted with phenyl, with one or more fluorine atoms or with trifluoromethyl-furanyl” or it can be combined with the R2’ group in a C3-C6 cycloalkyl ring.  R2 and R2’ cannot both be hydrogen and R2 cannot be a methyl or ethyl group.
(ii) the R1 and R3 groups must be selected from the particular cyclic groups listed in the independent claims which can only be substituted in the particular ways specified.
The closest art is represented by the cited Wang (Bioorg. Med. Chem. Lett. 2010, 20, 493–498) reference which teaches compounds as FFA2 modulators differing from those claimed in that either a fluorine atom as the X9 group (R1 is 4-fluorothiazol-2-yl) or a chlorine atom as the Y6 group (R3 is 2-chloropyridin-4-yl) are not within scope.  The reference does not provide any reason to modify any of the disclosed compounds in such a way as to be led to a claimed compound.  
The WO2011008475 (IDS) reference teaches compounds with the same S1P3 modulating utility as those claimed but which differ in non-obvious ways.  See for example compound 32 on page 9, which is considered the closest, which differs from the claims at least since it has a phenyl group instead of a cyclohexyl as R3. 

    PNG
    media_image2.png
    163
    304
    media_image2.png
    Greyscale

The reference teachings do not provide any reason to make such a modification.  See for example the genus of inventive compounds at page 4 which requires a phenyl group at this position:

    PNG
    media_image3.png
    140
    241
    media_image3.png
    Greyscale

The US20100063063 (IDS) reference is representative of related prior art teaching glucokinase inhibitors having structural features in common with the claimed compounds.  See compound 69 at page 53, which is considered the closest and which has a cyclopentylmethyl group at the claimed R2 position:  

    PNG
    media_image4.png
    193
    268
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    133
    173
    media_image5.png
    Greyscale

A cyclopentylmethyl is not a “C3-C6 linear branched or cyclic alkyl optionally substituted with phenyl, with one or more fluorine atoms or with trifluoromethyl-furanyl”, but is rather a C1 alkyl substituted with cycloalkyl.
The reference teachings do not provide any reason to modify this compound in the particular way that would be necessary to obtain a claimed compound.  For example, the inventive genus taught at pages 1-2 requires a methyl group substituted with cycloalkyl or a heterocycle (“R2”):

    PNG
    media_image6.png
    196
    349
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    161
    655
    media_image7.png
    Greyscale

The claims are allowable for at least these reasons.
Conclusion
	Claims 1-6, 8-9, 11 and 14-24 (renumbered claims 1-20) are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625